Citation Nr: 0617238	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  95-42 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation excess of 30 percent for 
cervical spine arthritis from November 25, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical spine arthritis prior to November 25, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for 
thoracic spine arthritis.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine arthritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The record reflects that the veteran retired from active 
military service in February 1979 with more than 20 years of 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, continued a 20 percent evaluation for arthritis of the 
lumbar spine, a 10 percent evaluation for arthritis of the 
cervical spine, and a 10 percent evaluation for arthritis of 
the dorsal spine.  

In a January 2003 rating decision, the evaluation for 
arthritis of the cervical spine was increased to 30 percent, 
effective from November 25, 2002, and continued the 10 and 20 
percent evaluations for the veteran's dorsal spine and lumbar 
spine, respectively.  

In March 2003, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In September 2003, the Board remanded the appeal for further 
development.

In a statement, received in November 2005, the veteran 
indicated that he wished to file a claim for a temporary 
total rating for hospitalization/convalescence based on a May 
2005 hospitalization for his low back.  This matter is 
referred to the RO for any development deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that additional development is 
necessary.

The Board notes that the veteran, through his representative, 
recently submitted medical evidence from Morton Plant 
Hospital pertinent to treatment for a lumbar spine 
disability.  Although the evidence was date-stamped at the RO 
prior to the October 2005 supplemental statement of the case 
(SSOC), there is no indication that the RO reviewed such 
evidence and it appears that the evidence might not have been 
associated with the claims folder until after the October 
2005 SSOC.  Further, the veteran did not submit a waiver of 
initial RO consideration.  

According to a December 2005 statement, the veteran's 
representative suggested that a new examination is necessary, 
as the severity of the veteran's disabilities of the spine 
have worsened since the last examination conducted in 
November 2002.  Review of the evidence from the Morton Plant 
Hospital shows that the veteran underwent lumbar spine 
surgery in March 2005, and as discussed above, the veteran 
also indicated that he was hospitalized for his service-
connected back condition on May 26, 2005.  He also identified 
recent back treatment from the Florida Spine Institute.  
Accordingly, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the veteran's disability of the cervical, lumbar, and 
thoracic spine.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the veteran's 
claim.  38 C.F.R. § 4.2 (2005).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2005).

Finally, the veteran has expressed concern that his VA claims 
folder is incomplete (see November 2005 statement).  To 
ensure that all pertinent evidence is associated with the 
claims folder, the Board finds that the RO should obtain all 
medical evidence from Morton Plant Hospital, the Florida 
Spine Institute, as well as any outstanding treatment records 
from the Bay Pines VA Medical Center (VAMC). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all treatment 
records dated from August 2004 to the 
present from the VAMC in Bay Pines, and 
associate them with the claims folder.   

2.  After securing any necessary 
releases, the RO should obtain medical 
evidence dated from March 2005 to the 
present from the Morton Plant Hospital in 
Clearwater, Florida, and associate them 
with the claims folder.  

3.  The RO should contact the veteran and 
ask him for the address of the Florida 
Spine Institute, and also inquire as to 
the dates of treatment for his back at 
such medical facility.  After securing 
any necessary release(s), the RO should 
request records from the Florida Spine 
Institute and associate them with the 
claims folder.

4.  The veteran should be afforded 
another VA examination to determine the 
current severity of the service-connected 
arthritis of the cervical, thoracic, and 
lumbar spine.  The claims folder should 
be reviewed by the examiner prior to the 
examination. All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

a).  The examiner is specifically 
requested to describe applicable ranges 
of motion (flexion, extension and 
rotation) in terms of degrees for the 
cervical, thoracic, and lumbar spine;

b).  The examiner should comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality;

c).  The examiner should identify any 
demonstrable muscle spasm;

d).  The examiner should indicate whether 
any other spinal disability is present, 
including degenerative disc disease of 
the spine, and if so, whether it is due 
to the service-connected spinal 
arthritis.  If the answer is positive, 
the examiner should comment on any 
neurological manifestations of 
degenerative disc disease of the 
cervical, thoracic, and lumbar spine, 
including the number of incapacitating 
episodes the veteran has experienced over 
the past year.

The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases therefore, 
should be set forth in sufficient detail.

5.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the increased rating 
claims for disability of the cervical, 
thoracic, and lumbar spine.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal, as well as a 
summary of the evidence received since 
the issuance of the SSOC in October 2005.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


